DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-8, 10-12 and new claims 18-19 are presently under consideration where claims 9 and 13-17 remain withdrawn from consideration. The claims filed with applicant’s supplemental response dated 19 March 2021
Applicant’s amendments to the claims made in the response dated 18 March 2021 and supplemental response dated 19 March 2021 have overcome the prior grounds of rejection under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and 35 U.S.C. 101. These rejections are therefore withdrawn
Applicant’s amendments to the claims made in the response dated 18 March 2021 and supplemental response dated 19 March 2021 have overcome the prior art grounds of rejection made in the prior office action. These rejections are therefore withdrawn.
The drawing rejections made in the prior office action are withdrawn in view of applicant’s amendments to the claims.
Upon performing updated search and consideration of applicant’s new and newly amended claims, new prior art was uncovered and a new grounds of rejection is set forth below. Additional issues under 35 U.S.C. 112(a) and 112(b) were also identified and new rejections under 35 U.S.C. 112(a) and 112(b) are made below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-12 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

wherein the first electrode has a thickness of less than 1 µm”, but applicant’s instant specification does not have support for the entire recited range of “a thickness of less than 1 µm”.
As recited in MPEP 2163.05:
III. RANGE LIMITATIONS
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.

Applicant’s originally filed specification at para [0035] and Fig. 2 recites that the first electrode EL1 has a first thickness T1 that may be 5 nm to 900 nm as the broadest disclosed range. The range of “wherein the first electrode has a thickness of less than 1 µm” includes embodiments outside the thickness range of 5 nm to 900 nm recited in the originally filed specification and thus the scope of the range “a thickness of less than 1 µm” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As such claim 1 and its dependent claims 2-8, 10-12 and 18-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Additionally, claim 1 recites the limitation “wherein the first connection layer has a thickness of less than 1 µm”, but applicant’s instant specification does not have support a thickness of less than 1 µm” in the originally filed specification for this limitation.
Applicant’s originally filed specification at para [0035] and Fig. 2 recites that the connection layer CL has a second thickness T2 that may be 15 nm to 100 nm as the broadest disclosed range. The range of “wherein the first connection layer has a thickness of less than 1 µm” includes embodiments outside the thickness range of 15 nm to 100 nm recited in the originally filed specification and thus the scope of the range “a thickness of less than 1 µm” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As such claim 1 and its dependent claims 2-8, 10-12 and 18-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for this reason as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 19 recites the claim limitation “wherein the first electrode has a thickness of 5 nm to 100 nm” but claim 1 from which claim 19 depends already recites “a thickness”, thus it’s not clear if “a thickness” recited in claim 19 is further limiting the thickness recited in claim 1 or a different thickness. As such, the scope of claim 19 cannot be determined and is rendered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Korevaar et al (US 2008/0169019) and further in view of El Zein et al (US 2015/0280017).

Regarding claim 1 Korevaar discloses a solar cell comprising: 
a substrate ([0056] Figs. 1a-1b see: substrate 102); 
a first electrode on the substrate ([0058], [0076]-[0077] Figs. 1a-1b see: a bottom contact is integrated with the substrate), a second electrode on the first electrode ([0058] Figs. 1a-1b see: TCM and top contacts 105 disposed over substrate 102 with the bottom contact), 5and at least one semiconductor layer interposed between the first and second electrodes ([0057], [0062]-[0064], Figs. 1a-1b see: at least one conformal layer 103 which provides a p-n or p-i-n junction); and 

10wherein the first connection layer includes a plurality of two-dimensional layers vertically extending from a top surface of the first electrode to a bottom surface of the at least one semiconductor layer ([0056], [0060]-[0061] Figs. 1a-1b see: nanowalls 101 disposed between the bottom surface of the at least one conformal layer 103 and the top surface of the substrate 102 with the bottom contact where the nanowalls are considered a network of two dimensional layers), 
wherein the two-dimensional layers include a metal compound ([0056], [0061] Figs. 1a-1b see: nanowalls 101 can be gallium arsenide (GaAs), indium phosphide (InP), GaInP, GaInAs, indium gallium arsenide (InGaAs), indium nitride (InN), selenium (Se), cadmium telluride (CdTe), Cd--O--Te, Cd--Mn--O--Te, ZnTe, Zn--O--Te, Zn--Mn--O--Te, MnTe, Mn--O--Te, oxides of copper, Cu--In--Ga--Se, Cu--In--Se, and combinations thereof or be a conducting material including but not limited to, degenerately doped silicon, metallic materials such as aluminum (Al), platinum (Pt), palladium (Pd), and silver (Ag), doped ZnO and combinations thereof).


As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Korevaar of Fig. 1 such that the bottom contact comprises doped-ZnO or another transparent conductive material for the purpose of allowing the solar cell of Korevaar to be illuminated from the bottom ([0075]-[0077]).
Regarding the claim 1 limitation “wherein the first electrode has a thickness of less than 1 µm”, Korevaar teaches the transparent electrical contact (claimed first electrode) has a thickness of 0.05 µm to 1 µm (para [0075]) which is considered to describe applicant’s claimed range with sufficient specificity to anticipate the range of “a thickness of less than 1 µm”.
Regarding the claim 1 limitation “wherein the first connection layer has a thickness of less than 1 µm”, claim 1 does not explicitly recite over what dimension or direction the thickness in being measured. As the first connection layer includes the plurality of two dimensional layers, a thickness of one of the two dimensional layers is a thickness of the connection layer, and Korevaar teaches the two-dimensional layers (nanowalls 101, Fig. 1b) have a thickness A in the range from about 10 nm to about 1000 nm (para [0060]) which is considered to describe applicant’s claimed range with sufficient specificity to anticipate the range of “a thickness of less than 1 µm”.
In the alternative where a thickness of the first connection layer is a thickness of the first connection layer extending in the vertical direction from a top surface of the first 
El Zein teaches a plurality of two-dimensional nanostructures “nanowalls” with vertical heights from 10 nm to 1000 nm for forming a nanowall network for forming solar cells (El Zein, [0060], [0062], [0067], [0085], [0102] see: forming a nanowall network on ITO coated glass substrate (para [0085]) with vertical heights from 10 nm to 1000 nm for example 800 nm (example of para [0102])).
El Zein and Korevaar are combinable as they are both concerned with the field of ZnO nanowalls for forming solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Korevaar in view of El Zein such that the thickness of the first connection layer of Korevaar (analogous to the height of the nanowalls) is less than 1 µm as taught by El Zein (El Zein, [0060], [0062], [0067], [0085], [0102] see: forming a nanowall network on ITO coated glass substrate (para [0085]) with vertical heights from 10 nm to 1000 nm for example 800 nm (example of para [0102])) as such a modification would have amounted to the use of a known ZnO nanowall morphology for its intended use in a known environment of a solar cell to accomplish the entirely expected result of forming a thinner solar cell. 





Regarding claim 5 modified Korevaar discloses the solar cell of claim 1, and Korevaar teaches wherein the two-dimensional layers are vertically oriented with respect to the substrate ([0056], [0060]-[0061] Figs. 1a-1b see: nanowalls 101 extending vertically from the substrate 102); 
a first two-dimensional layer of the two-dimensional layers extends in a first direction, 10a second two-dimensional layer of the two-dimensional layers extends in a second direction and the first direction and the second direction intersect with each other ([0056], [0060]-[0061] Figs. 1a-1b see: network of nanowalls 101 can form a honeycomb or web-like structure which is considered to meet the claimed structure).  






Regarding claim 7 modified Korevaar discloses the solar cell of claim 1, and Korevaar teaches wherein the at least one semiconductor layer comprises 20a first semiconductor layer and a second semiconductor layer on the first semiconductor layer, the first semiconductor layer has a first conductivity type; the second semiconductor layer has a second conductivity type different from the first conductivity type ([0057], [0062]-[0064], Figs. 1a-1b see: the at least one conformal layer 103 comprises stacked layers which form a p-n or p-i-n junction);  23the first connection layer is interposed between the first electrode and the first semiconductor layer; and the two-dimensional layers have the first conductivity type ([0056], [0060]-[0061] Figs. 1a-1b see: network of nanowalls 101 can include doped-ZnO and thus have the same conductivity as the conformal layer said nanowalls electrically contact with).




Regarding claims 11 and 12 modified Korevaar discloses the solar cell of claim 1, and Korevaar teaches wherein at least one of the first and second 20electrodes comprises a transparent conducting layer and wherein the transparent conducting layer comprises ZnO, InSnO or SnO ([0075]-[0076] see: one of the top and bottom contacts is a transparent conductive material such as ITO or doped-ZnO).

Regarding claim 18 modified Korevaar discloses the solar cell of claim 1, and regarding the claim 18 limitation where the first electrode has a thickness of 5 nm to 900 nm, Korevaar teaches the transparent electrical contact (claimed first electrode) has a thickness of 0.05 µm to 1 µm (para [0075]) which entirely encompasses applicant’s claimed range of 5 nm to 900 nm for the thickness of the first electrode. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 19 modified Korevaar discloses the solar cell of claim 1, and regarding the claim 19 limitation where the first electrode has a thickness of 5 nm to 100 nm, Korevaar teaches the transparent electrical contact (claimed first electrode) has a thickness of 0.05 µm to 1 µm (para [0075]) which substantially overlaps applicant’s claimed range of 5 nm to 100 nm for the thickness of the first electrode. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Korevaar et al (US 2008/0169019) in view of El Zein et al (US 2015/0280017) as applied to claims 1, 3-8, 11-12, and 18-19 above, and further in view of Liang et al (Growth of vertically aligned ZnO nanowalls for inverted polymer solar cells) and as further evidenced by Senados et al (Two-stage Process on the Growth of High-density Zinc Oxide Nanostructures via Chemical Bath Deposition on Glass Substrates).


Korevaar does not explicitly disclose there is a van der Waals attraction between the two-dimensional monolayers adjacent to each other.
Liang teaches a solar cell having ZnO nanowalls formed through a chemical bath deposition process which Liang teaches is simpler and cheaper than prior art methods of ZnO nanowall formation that require catalyst materials, high temperatures or special substrates (Liang, see upper left hand column paragraphs on page 35).
Liang and Korevaar are combinable as they are both concerned with the field of solar cells.
  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Korevaar in view of Liang such that the nanowalls of Korevaar are formed using a solution deposition method as in Liang (Liang, see upper left hand column paragraphs on page 35) as Liang teaches this method allows a simple, low temperature method of forming ZnO nanowalls without catalyst materials, high temperatures or special substrates (Liang, see upper left hand column paragraphs on page 35).
Modified Korevaar does not explicitly disclose there is a van der Waals attraction between the two-dimensional monolayers adjacent to each other. However, Senados 
Modified Korevaar like Senados forms ZnO nanostructures through a chemical bath deposition of ZnO molecules onto a ZnO seed layer, the ZnO nanostructures of modified Korevaar are thus considered to also display the recited attraction via van der Waals forces and the plurality of two-dimensional monolayers of modified Korevaar will therefore inherently display the recited material property where a van der Waals attraction is present between the two-dimensional monolayers adjacent to each. See MPEP 2112.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Korevaar et al (US 2008/0169019) in view of El Zein et al (US 2015/0280017) as applied to claims 1, 3-8, 11-12, and 18-19 above, and further in view of Lang et al (US 2011/0139209).

Regarding claim 10 modified Korevaar discloses the solar cell of claim 1, and although Korevaar teaches the connection layer can be formed between the semiconductor layer and second electrode (Korevaar, [0074] see: conformal layers forming the photoactive junction can be deposited on the substrate before formation of the nanowalls on the substrate), Korevaar does not explicitly disclose where the solar cell of claim 1 further comprises a second connection layer interposed between the semiconductor layer and the second electrode, 15wherein the second connection layer 
Lang teaches an embodiment where a solar cell includes a second connection layer interposed between a semiconductor layer and a second electrode, 15wherein the second connection layer comprises a plurality of two- dimensional layers vertically extending from a top surface of the semiconductor layer to a bottom surface of the second electrode (Lang, [0157]-[0158] Figs. 11(a)-11(b) and 3(b) see: structures 3’ that have a shape mirroring that of structures 3 (which can be that two dimensional layers as in Fig. 3(b)) and positioned between an electrode of set 6 and the thin-film 5). Lang teaches this structure allows the decoupling of carrier diffusion distance and light absorbing depth as charge carriers can be collected horizontally by the two-dimensional layers (Lang, [0166], see: Fig. 8).
Lang and Korevaar are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Korevaar in view of Lang such that the solar cell of Korevaar further comprises a second connection layer interposed between the semiconductor layer and the second electrode of Korevaar as taught by Lang, 15wherein the second connection layer comprises a plurality of two- dimensional layers vertically extending from a top surface of the semiconductor layer to a bottom surface of the second electrode as taught by Lang (Lang, [0157]-[0158] Figs. 11(a)-11(b) and 3(b) see: structures 3’ that have a shape mirroring that of structures 3 (which can be that two dimensional layers as in Fig. 3(b)) and positioned between an electrode of set 6 and the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-12 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al (ZnO nanorods and nanowalls directly synthesized on flexible substrates with block copolymer templates) teaches two dimensional structures having a thickness of about 200 nm formed on an ITO coated glass substrate for forming a solar cell device (Kim sere Abstract and Fig. 3c)
Benoy et al (Thickness dependence of the properties of indium tin oxide (ITO) films prepared by activated reactive evaporation) discusses varying the thickness of ITO films to vary properties including electrical properties and transparency over different light spectrums.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726